DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 08/07/2020 and 02/04/2021 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 19 is objected to because of the following informalities: incorrect dependency. Claim 19 recites “wherein the network node comprises a base station”.  Appropriate correction is required.
 	For the purpose of examination, the examiner is treating claim 19 as dependent of claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites “wherein the network node comprises a base station”.    

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

1.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2008/0061943 A1) in view of Islam et al. (US PGPub 2020/0037396 A1).

 	Regarding claim 1, Wu teaches an apparatus comprising: at least one processor ([0035], lines 1-2 wherein the tag is herein mapped as the apparatus); and at least one memory including computer program code ([0045], line 1), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: transition from a sleep state to a monitoring state ([0044], lines 1-5 wherein the sniff mode is herein interpreted as the monitoring state); process, during the monitoring state, a wakeup signal (“when the tag turns to a sniff mode again, a wake-up signal is coming from the reader”, [0029]); transition to an active state after processing the wakeup signal ([0003], and [0036], lines 1-2 wherein once the wakeup signal is captured by the tag during the sniff mode the tag can proceed with the receiving mode that is herein mapped as the active state with the reader for active communication).
              However, Wu lacks the teaching of the apparatus to determine an adaptation based on the wakeup signal; and extend the active state based on the determined 

              In an analogous art, Islam teaches the apparatus to determine an adaptation based on the wakeup signal (“wake-up signal (WUS)”, [0050], and “the L1 trigger providing WUS may additionally indicate bandwidth part so that the UE wakes up in a different bandwidth part”, [0069] wherein the bandwidth part indication is herein mapped as the adaptation that is determined based on the wake-up signal WUS, such interpretation is based on the original disclosure of the current application, see specification, [0029], and [0034], lines 1-2); and extend the active state based on the determined adaptation (“there is a gap between when drx-onDurationTimer-WUS ends and drx-onDurationTimer starts. This implies WUS is monitored at an offset before when drx-onDurationTimer can start. In FIG. 8, it is assumed that WUS may potentially indicate BWP, e.g., UE wakes up and start monitoring for regular BMP in a different, possibly, larger BWP than used for WUS monitoring”, [0062], also see “the L1 trigger providing WUS may additionally indicate bandwidth part so that the UE wakes up in a different bandwidth part, FIG. 8. This implies UE enters active state in the new/indicated bandwidth part. UE may be in the new bandwidth part for a duration configured by a timer or until further signalling is received to switch. If a timer is configured, then upon expiry UE reverts back to previous or a given default bandwidth part and continue with configured DRX operation”, [0069] wherein based on larger bandwidth part (BMP) adaptation indicated in the WUS wakeup signal the active state duration is extended, meaning when a new bandwidth part BWP is being used during the drx-onDuractionTimer, upon expiry the default or previous bandwidth part is being used for the extended drx-onDurationTimer).HHh

 	Regarding claim 2, Wu in view of Islam teaches the apparatus of claim 1.  However, Wu lacks the teaching  wherein the active state comprises an active state of a discontinuous reception cycle.  
	In an analogous art, Islam teaches the apparatus wherein the active state comprises an active state of a discontinuous reception cycle (“UE is operating with a DRX mode with two configured ON times. One being drx-onDurationTimer (e.g., configured ON time in FIGS. 7-9) and another drx-onDurationTimer-WUS”, [0061]).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the active state comprises an active state of a discontinuous reception cycle, as taught by Islam, and combine with Wu in order to enable the device to remain active while conserving power.  
 	Regarding claim 3, Wu in view of Islam teaches the apparatus of claim 1.  However, Wu lacks the teaching wherein the extending the active state comprises extending the active state during a discontinuous reception onDuration state.  
	In an analogous art, Islam teaches wherein the extending the active state comprises extending the active state during a discontinuous reception onDuration state 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the extending the active state comprises extending the active state during a discontinuous reception onDuration state, as taught by Islam, and combine with Wu in order to enable the device to remain active while conserving power.    
 	Regarding claim 4, Wu in view of Islam teaches the apparatus of claim 1.  However, Wu lacks the teaching wherein the active state is extended irrespective of receiving a scheduling command.  
	In an analogous art, Islam teaches the apparatus wherein the active state is extended irrespective of receiving a scheduling command (“UE is operating with a DRX mode with two configured ON times. One being drx-onDurationTimer (e.g., configured ON time in FIGS. 7-9) and another drx-onDurationTimer-WUS”, [0061] wherein the during ON time active state the drx-onDurationTimer-WUS is pre-configured and extended by the drx-onDurationTimer and does not need to be triggered by a command).  
	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the active state is extended irrespective of receiving a scheduling command, as taught by Islam, and combine with Wu in order to effectively provision the active timer.   
  	Regarding claim 5, Wu in view of Islam teaches the apparatus of claim 1.  

	In an analogous art, Islam teaches the apparatus wherein the active state is extended irrespective of the apparatus triggering a packet indication (“UE is operating with a DRX mode with two configured ON times. One being drx-onDurationTimer (e.g., configured ON time in FIGS. 7-9) and another drx-onDurationTimer-WUS”, [0061] wherein the during ON time active state the drx-onDurationTimer-WUS is pre-configured and extended by the drx-onDurationTimer and does not need to be triggered by a packet indication).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the active state is extended irrespective of the apparatus triggering a packet indication, as taught by Islam, and combine with Wu in order to effectively provision the active timer.  
Regarding claim 6, Wu in view of Islam teaches the apparatus of claim 1.  However, Wu lacks the teaching  wherein the adaptation comprises at least one of bandwidth part switching, aperiodic channel state information reference signal measurement and reporting triggering, aperiodic tracking reference signal triggering, or component carrier activation.  
In an analogous art, Islam teaches the apparatus wherein the adaptation comprises at least one of bandwidth part switching ([0056], lines 1-9), aperiodic channel state information reference signal measurement and reporting triggering, aperiodic tracking reference signal triggering, or component carrier activation.  

 	Regarding claim 7, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein: the wakeup signal is received during a monitoring occasion preceding a discontinuous reception onDuration period; and the transitioning to the active state comprises transitioning from the monitoring state directly to the active state without entering the sleep state.  
 	In an analogous art, Islam teaches the apparatus wherein: the wakeup signal is received during a monitoring occasion preceding a discontinuous reception onDuration period (“each WUS occasion, network can choose a specific WUS candidate to wake up the UE for the associated upcoming drx-onDuration occasion”, [0200]); and the transitioning to the active state comprises transitioning from the monitoring state directly to the active state without entering the sleep state ([0003], and [0036], lines 1-2 wherein once the wakeup signal is captured by the tag during the sniff mode the tag can proceed with the receiving mode that is herein mapped as the active state with the reader for active communication).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching 
	Regarding claim 8, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein the extending the active state comprises starting an inactivity timer upon or after transitioning to the active state.  
 	In an analogous art, Islam teaches the apparatus wherein the extending the active state comprises starting an inactivity timer upon or after transitioning to the active state (“UE is operating with a DRX mode with two configured ON times. One being drx-onDurationTimer (e.g., configured ON time in FIGS. 7-9) and another drx-onDurationTimer-WUS”, [0061]). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the extending the active state comprises starting an inactivity timer upon or after transitioning to the active state, as taught by Islam, and combine with Wu in order to enable the device to remain active while conserving power.   
Regarding claim 9, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein the extending the active state comprises starting an inactivity timer a specified time after transitioning to the active state, the specified time being based on the determined adaptation.  
	In an analogous art, Islam teaches the apparatus wherein the extending the 

Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the extending the active state comprises starting an inactivity timer a specified time after transitioning to the active state, the specified time being based on the determined adaptation, as taught by Islam, and combine with Wu in order to optimize spectrum efficiency and minimize battery consumption.    
 	Regarding claim 10, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein the extending the active state comprises starting an inactivity timer a specified time after transitioning to the active state, the specified time being based on a time period required to process the determined adaptation.  
	In an analogous art, Islam teaches the apparatus wherein the extending the active state comprises starting an inactivity timer a specified time after transitioning to the active state, the specified time being based on a time period required to process the determined adaptation (“drx-SlotOffset: the delay before starting the drx-onDurationTimer; drx-StartOffset”, [0030], and [0061], lines 1-5). 

 	Regarding claim 11, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein the at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code are further configured to, with the at least one processor, to: restart the inactivity timer in response to the apparatus receiving a control signal; and/or transition to the sleep state when the inactivity timer expires.  
	In an analogous art, Islam teaches the apparatus wherein the at least one processor; and at least one memory including computer program code (“upon execution of the instructions by one or more processors of the electronic device, to perform one or more elements of a method described in or related to any of examples 1-32, or any other method or process described herein. Example 35 may include an apparatus comprising logic, modules”, [0213]), the at least one memory and the computer program code are further configured to ([0217]), with the at least one processor ([0218]), to: restart the inactivity timer in response to the apparatus receiving a control signal ([0042], [0043]); and/or transition to the sleep state when the inactivity timer expires ([0155], and “A parameter can be identified Ngap which indicates the inactivity duration which starts after drx-onDurationTimer-WUS expires and ends before drx-

 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code are further configured to, with the at least one processor, to: restart the inactivity timer in response to the apparatus receiving a control signal; and/or transition to the sleep state when the inactivity timer expires as taught by Islam, and combine with Wu in order to provision the power off operation based on the drx timer.
 	Regarding claim 12, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, Wu lacks the teaching wherein the extending the active state comprises: starting an adaptation timer while in the active state, a length of the adaptation timer being based on the determined adaptation; and transitioning from the active state to the sleep state upon expiration of the adaptation timer.  
 	In an analogous art, Islam teaches the apparatus wherein the extending the active state comprises: starting an adaptation timer while in the active state, a length of the adaptation timer being based on the determined adaptation; and transitioning from the active state to the sleep state upon expiration of the adaptation timer ([0051], lines 1-2).
 Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the extending the active state comprises: starting an adaptation timer while in the active state, a length of the adaptation timer being based on the determined 
	Regarding claim 14, Wu further teaches the apparatus of claim 1, wherein the apparatus comprises a wireless device ([0035], lines 1-2).  
 	Regarding claim 15, Wu further teaches the apparatus of claim 1, wherein the apparatus comprises a user equipment or is comprised in a user equipment ([0035], lines 1-2).  
	Regarding claim 16, Wu teaches an apparatus (“a reader”, [0003] is herein mapped as the apparatus) comprising: at least one processor (a reader inherently features a processor);  and at least one memory including computer program code, the at least one memory and the computer program code configured to  (a reader inherently features a memory), with the at least one processor, cause the apparatus at least to: transmit a wakeup signal  ([0003], lines 1-5), the wakeup signal is being transmitted during a monitoring state of a device (“when the tag turns to a sniff mode again, a wake-up signal is coming from the reader”, [0029]).
However, Wu lacks the teaching wherein the wakeup signal is accompanied by an adaptation, wherein the adaptation indicates to the device to extend an active state.  
 	In an analogous art, Islam teaches an apparatus wherein the wakeup signal is accompanied by an adaptation (“wake-up signal (WUS)”, [0050], and “the L1 trigger providing WUS may additionally indicate bandwidth part so that the UE wakes up in a different bandwidth part”, [0069] wherein the bandwidth part indication is herein mapped as the adaptation that is determined based on the wake-up signal WUS, such 

HHh
Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the wakeup signal is accompanied by an adaptation, wherein the adaptation indicates to the device to extend an active state , as taught by Islam, and combine with Wu in order to adaptively schedule the transmission and reception based on different bandwidth parts while conserving device power.    

	In an analogous art, Islam teaches the apparatus wherein the adaptation indicates the device to start an inactivity timer ([0106], [0107]).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the adaptation indicates the device to start an inactivity timer, as taught by Islam, and combine with Wu in order to enable the idle mode timer associated with the specific bandwidth part.
 	Regarding claim 18, Wu in view of Islam teaches the apparatus of claim 16.  However, Wu lacks the teaching wherein the adaptation comprises at least one of bandwidth part switching, aperiodic channel state information reference signal measurement and reporting triggering, aperiodic tracking reference signal triggering, or component carrier activation.  
	In an analogous art, Islam teaches the apparatus wherein the adaptation comprises at least one of bandwidth part switching ([0056], lines 1-9), aperiodic channel state information reference signal measurement and reporting triggering, aperiodic tracking reference signal triggering, or component carrier activation.  
 Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the adaptation comprises at least one of bandwidth part switching, aperiodic channel state information reference signal measurement and reporting triggering, 
 	Regarding claim 19, Wu in view of Islam teaches the apparatus of claim 16.  However, Wu lacks the teaching wherein the network node comprises a base station.  
	In an analogous art, Islam teaches the apparatus wherein the network node comprises a base station ([0217], [0218]).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the network node comprises a base station, as taught by Islam and combine with Wu in order to enable the base station to perform UE power management. 
 	Regarding claim 20, Wu teaches a method for an apparatus comprising: transitioning the apparatus from a sleep state to a monitoring state ([0044], lines 1-5 wherein the sniff mode is herein interpreted as the monitoring state); processing, during the monitoring state, a wakeup signal (“when the tag turns to a sniff mode again, a wake-up signal is coming from the reader”, [0029]);  transitioning the apparatus to an active state after processing the wakeup signal ([0003], and [0036], lines 1-2 wherein once the wakeup signal is captured by the tag during the sniff mode the tag can proceed with the receiving mode that is herein mapped as the active state with the reader for active communication).
 	However, Wu lacks the teaching of the method comprising extending the active state of the apparatus irrespective of reception of a scheduling command.  
	In an analogous art, Islam teaches a method comprising extending the active 

, and the during ON time active state the drx-onDurationTimer-WUS is pre-configured and extended by the drx-onDurationTimer and does not need to be triggered by a command).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching of the method comprising extending the active state of the apparatus irrespective of reception of a scheduling command, as taught by Islam, and combine with Wu in order to effectively provision the active timer.  


13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2008/0061943 A1) in view of Islam et al. (US PGPub 2020/0037396 A1), as applied in claim 1, and further in view of Park et al. (US PGPub 2016/0337968 A1).

 	
 	Regarding claim 13, Wu in view of Islam teaches the apparatus as discussed in claim 1.  However, the combination lacks the teaching wherein the at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code are further configured to, with the at least one processor, to: after transitioning from the sleep state to the monitoring state and prior to transitioning to the active state, transition from the monitoring state to the sleep state.  
	In an analogous art, Park teaches the apparatus wherein the at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code are further configured to, with the at least one processor, to: after transitioning from the sleep state to the monitoring state and prior to transitioning to the active state, transition from the monitoring state to the sleep state ([0181] wherein the UE transitions from the monitoring mode (base on a listen interval in order to receive a first beacon frame transmitted by an access point) to the sleep mode, and then to the active mode).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching wherein the at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code are further configured to, with the at least one processor, to: after transitioning from the sleep state  	
Conclusion
3.   	Any inquiry concerning this communication or earlier communications
from the examiner should be directed to XIANG ZHANG whose telephone

number is (571)270-7693.  The examiner can normally be reached on Monday-

Thursday, 8AM-4PM.


 	If attempts to reach the examiner by telephone are unsuccessful, the

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. 

The fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 




/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645